EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Jose Nunez (Registration No. 59,979) on June 24, 2021. 

The claims had been amended as following:
1.	(Currently Amended) A method implemented by one or more processors, the method comprising:
estimating, by a fire management system, a state of [[the]] a fire at [[for]] a plurality of times in the future, the forecast being based on satellite images of [[the]] a fire burning in a region, vegetation information for the region, and terrain data for the region;
providing, by the fire management system, a user interface for presenting the state of the fire
a map of the region, 
a time bar for selecting a time for presenting the state of the fire, the time bar including a time scale and a selector for identifying the selection of the time 
a graphical representation of the state of the fire for the selected time, the graphical representation comprising a fire perimeter, a burnt scar where the fire has finished burning, and an active-fire area where the fire is burning, wherein the user interface shows fire-monitoring information for the past time when the selected time is the past time, the user interface shows the state of the fire at the present time when the selected time is the present time, and the user interface shows fire forecast information for the future time when the selected time is a future time;
receiving, via the user interface, [[a]] the selection of [[a]] the 
causing presentation in the user interface of the graphical representation of the state of the fire for the selected time.

2-3.	(Cancelled).

4.	(Previously Presented) The method as recited in claim 1, wherein the map includes a probability of fire in areas of the region based on ignition probability in the areas.

5.	(Previously Presented) The method as recited in claim 1, wherein the map 

6.	(Cancelled).

7.	(Previously Presented) The method as recited in claim 1, wherein the map includes an option for showing a direction of prevailing winds in the region, wherein the map includes a boundary line showing where wind direction changes in the region.

8.	(Original) The method as recited in claim 1, wherein the map includes fire-fuel type throughout the region.

9.	(Previously Presented) The method as recited in claim 1, wherein the map includes an estimated fire-damage risk by city block based on the state of the fire in a region and the forecast of the state of the fire, wherein the user interface includes a window with demographic information of population at risk in the region.

10.	(Previously Presented) The method as recited in claim 1, wherein the map includes instability areas, where fire exhibits volatile behavior, based on an interaction of the fire with weather and an environment.

11.	(Currently Amended) A system comprising:
a memory comprising instructions; and 

estimating, by a fire management system, a state of [[the]] a fire at [[for]] a plurality of times in the future, the forecast being based on satellite images of [[the]] a fire burning in a region, vegetation information for the region, and terrain data for the region;
providing, by the fire management system, a user interface for presenting the state of the fire
a map of the region, 
a time bar for selecting a time for presenting the state of the fire, the time bar including a time scale and a selector for identifying the selection of the time 
a graphical representation of the state of the fire for the selected time, the graphical representation comprising a fire perimeter, a burnt scar where the fire has finished burning, and an active-fire area where the fire is burning, wherein the user interface shows fire-monitoring information for the past time when the selected time is the past time, the user interface shows the state of the fire at the present time when the selected time is the present time, and the user interface shows fire forecast information for the future time when the selected time is a future time;
receiving, via the user interface, [[a]] the selection of [[a]] the 
causing presentation in the user interface of the graphical representation of the state of the fire for the selected time.

12-13.	(Cancelled).

14.	(Previously Presented) The system as recited in claim 11, wherein the map includes a probability of fire in areas of the region based on ignition probability in the areas, wherein the map includes an ember area where ember is likely to travel from the fire burning in the region.

15.	(Cancelled).

16.	(Currently Amended) A non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising:
a state of [[the]] a fire at [[for]] a plurality of times in the future, the forecast being based on satellite images of [[the]] a fire burning in a region, vegetation information for the region, and terrain data for the region;
providing, by the fire management system, a user interface for presenting the state of the fire
a map of the region, 
a time bar for selecting a time for presenting the state of the fire, the time bar including a time scale and a selector for identifying the selection of the time 
a graphical representation of the state of the fire for the selected time, the graphical representation comprising a fire perimeter, a burnt scar where the fire has finished burning, and an active-fire area where the fire is burning, wherein the user interface shows fire-monitoring information for the past time when the selected time is the past time, the user interface shows the state of the fire at the present time when the selected time is the present time, and the user interface shows fire forecast information for the future time when the selected time is a future time;
the selection of [[a]] the 
causing presentation in the user interface of the graphical representation of the state of the fire for the selected time.

17-18.	(Cancelled).

19.	(Previously Presented) The non-transitory machine-readable storage medium as recited in claim 16, wherein the map includes a probability of fire in areas of the region based on ignition probability in the areas, wherein the map includes an ember area where ember is likely to travel from the fire burning in the region.

20.	(Cancelled).

21.	(Previously Presented) The non-transitory machine-readable storage medium as recited in claim 16, wherein the map includes an option for showing a direction of prevailing winds in the region, wherein the map includes a boundary line showing where wind direction changes in the region.

22.	(Previously Presented) The non-transitory machine-readable storage medium as recited in claim 16, wherein the map includes fire-fuel type throughout the region.

.

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 16 when taken in the context of the claims as a whole, especially the concept of estimating, by a fire management system, a forecast of a state of  a fire at plurality of times in the future, the forecast being based on satellite images of a fire burning in a region, vegetation information for the region, and terrain data for the region; providing, by the fire management system, a user interface for presenting the state of the fire, the user interface including: a map of the region, a time bar for selecting a time for presenting the state of the fire, the time bar including a time scale and a selector for identifying the selection of the time, and a graphical representation of the state of the fire for the selected time, the graphical representation comprising a fire perimeter, a burnt scar where the fire has finished burning, and an active-fire area where the fire is burning, wherein the user interface shows fire-monitoring information for the past time when the selected time is the past time, the user interface shows the state of the fire at the present time when the selected time is the present time, and the user interface shows fire forecast information for the future time when the selected time is a future time.


In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 16 as a whole.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .





/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143